Citation Nr: 1739982	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1962 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Veteran filed a Notice of Disagreement (NOD) in April 2012 and a Statement of the Case (SOC) was issued in January 2014. The Veteran filed his Substantive Appeal via VA Form 9 in February 2014. Thus, the Veteran perfected a timely appeal of the issues.

In June 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

Resolving all doubt in his favor, the Veteran's sleep apnea had its onset during active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
In light of the Board's favorable decision to grant service connection for obstructive sleep apnea, no discussion of VA's duties to notify and assist is necessary for this issue. 

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background and Analysis

The Veteran seeks entitlement to service connection for sleep apnea. He asserts that although he was first formally diagnosed with sleep apnea in 2008, he exhibited symptoms of this disorder in service and consistently since his discharge. 

The Veteran's service treatment records are mostly silent to complaints of sleeping issues with the notable exception of his February 1992 separation examination on which the Veteran indicated that he had frequent trouble sleeping. See February 1992 Separation Examination. 

An April 2008 treatment note from the El Paso VAMC indicates that the Veteran was referred for a sleep study, noting that he had difficulty sleeping and felt tired during the day. See April 2008 Medical Treatment Records. A subsequent February 2009 treatment note indicated that the Veteran had been given a CPAP machine and a heated humidifier to treat his condition. See February 2009 Medical Treatment Records. 

In May 2010, VA received a statement from the Veteran's wife in which she stated that she had known the Veteran since the 1970s and asserted that he had been a restless sleeper with a very loud snore over the course of their entire marriage. She reported frequent intervals when he had long pauses in his sleep pattern and had to be awakened or pushed so he would change positions. See May 2010 Buddy Statement of Y.S.

Additionally, in May 2010, the Veteran submitted a statement from D.E. who indicated that he occupied the same sleeping quarters as the Veteran while serving in the 3d Squadron 3D Armored Cavalry Regiment at Ft. Bliss, Texas. D.E. reported that during this time the Veteran snored very loudly to the point of keeping D.E. and others awake throughout the night. He further reported that there were times when the Veteran would stop breathing or gasp for breath in his sleep. D.E. and others would awaken the Veteran to make sure he was ok. See May 2010 Buddy Statement of D.E. 

The Veteran was afforded a VA examination for his sleep apnea in December 2010. The examiner reported reviewing the Veteran's C-file and reported that there were no in-service evaluations for sleep issues found, although the examiner did note that the Veteran reported sleep problems on his discharge examination in 1992. The examiner further reported that a sleep study was conducted in April 2008 that was considered borderline with an elevated RDI. The examiner opined that the Veteran's sleep apnea was not caused by, or a result of the reported snoring in service because there was no in-service evaluation for sleep apnea in service. He further noted that the condition was first diagnosed 18 years after discharge from service and that the symptoms reported were not classic for sleep apnea. Additionally, the examiner noted that the sleep study did not demonstrate desaturation or hypoxemia and no improvement with CPAP. See December 2010 VA Examination Report.  

The Veteran submitted treatment records from El Paso Sleep Center showing that he had a sleep study in May 2013. The results from the study noted that the Veteran had a history of obstructive sleep apnea and recommended that he use a Nasal Continuous Positive Airway Pressure (NCPAP) machine while sleeping. The Veteran was advised to have follow-up appointments at 1 month, 3 months, 6 months, and 1 year intervals to monitor his compliance and toleration of the machine. See May 2013 El Paso Sleep Center Treatment Report.
 
At his June 2017 Board hearing, the Veteran testified that he first noticed symptoms of sleep apnea while still in service. He reported that he was often tired and that his wife informed him that he stopped breathing while sleeping. The Veteran reported that his fellow soldiers would complain about how often he snored and that he recalled often waking up with a dry sore throat. The Veteran's wife testified that she was married to the Veteran for at least ten years of his active duty service and that during that time, she observed that he snored loudly while sleeping and that at times he would stop breathing. She reported that when he stopped breathing for a long period of time that she would have to wake up him up and turn his position.The Veteran further testified that in approximately 1992 or 1993 that he saw his primary doctor who informed him that he had sleep apnea, and that he first began using a CPAP machine around this time. See June 2017 Hearing Transcript.

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for sleep apnea. 

As an initial matter, the record shows that the Veteran has a current diagnosis of obstructive sleep apnea based on the results of a sleep study test. See December 2010 VA Examination Report; May 2013 El Paso Sleep Center Treatment Report. As such, the Board finds the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167.

Although service treatment records are negative for a definite diagnosis of sleep apnea, they do show that the Veteran began reporting sleep problems in February 1992, shortly before his June 1992 separation from service. In his statements, the Veteran has consistently reported that he was tired frequently during and after service and that he received complaints about his frequent snoring at night.

The Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). Moreover, the Board finds these statements to be credible as they are supported by the Veteran's in-service complaints as documented in his separation examination, as well as the Veteran's consistent statements since discharge regarding the onset of his sleep apnea symptoms. 

The Board further finds that the Veteran's wife, as well as his army buddy D.E., are both competent and credible to report their observations of the Veteran's sleep apnea symptoms, including his snoring and cessation of breathing in his sleep. 

Thus, based on the Veteran's separation examination which showed a change in sleeping habits and fatigue, as well as the competent and credible lay statements from the Veteran, his wife, and his army buddy D.E., describing symptoms of snoring and apneic episodes witnessed during service, the Board is persuaded that the Veteran had symptoms of sleep apnea during service. Accordingly, the second Shedden element has also been satisfied. See Shedden v. Principi, 381 F.3d 1163, 1167. 

Given that the Board has determined that the Veteran likely suffered from sleep apnea symptoms during service and that he has been diagnosed with sleep apnea post service based on similar symptoms, the Board finds that the Veteran's obstructive sleep apnea at least as likely as not began during service. In this regard, the Veteran submitted competent and credible lay statements regarding the onset of symptoms associated with sleep apnea. As such, there is persuasive lay evidence demonstrating that the Veteran's symptoms began in service. Moreover, these lay statements are supported by the evidentiary record showing complaints of sleep apnea symptoms prior to discharge and continuing since discharge. Although these symptoms from service cannot with medical certainty be attributed to the Veteran's current sleep apnea, the Board finds that the evidence is nonetheless in equipoise as to whether the Veteran's condition had its onset in service. Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied. See Shedden, supra.

In so finding, the Board acknowledges the December 2010 negative VA nexus opinion. The Board finds this opinion minimally probative as it appears to be primarily based on the lack of a diagnosis of sleep apnea in the Veteran's service treatment records or post-service treatment records. While the examiner acknowledged that the Veteran's wife reported sleep related episodes of apnea, she provided no further discussion of those contentions or of the statements by D.E. regarding his observations of such episodes. Relying on the absence of evidence in medical records, without regard for lay statements, to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102 (2016); see also U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the evidence shows that the Veteran currently has obstructive sleep apnea, that his symptoms of obstructive sleep apnea likely began during service, and that these same symptoms were diagnosed as obstructive sleep apnea following discharge from service. For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for sleep apnea, as directly incurred in service, have been met. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


